UNITEDSTATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (AMENDMENT NO. ) Filed by the registrantx Filed by a party other than the registranto Check the appropriate box: o Preliminary Proxy Statement. o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)). x Definitive Proxy Statement. o Definitive Additional Materials. o Soliciting Material Pursuant to Section 240.14a-12 TELULAR CORPORATION (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11(set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. TELULAR CORPORATION , SUITE 4300 CHICAGO, IL 60606 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD FEBRUARY 5, 2013 NOTICE IS HEREBY GIVEN that the Annual Meeting of Shareholders of Telular Corporation, a Delaware corporation (“Telular”), will be held on Tuesday, February 5, 2013, at 8:30 a.m. local time, in the conference room located on the lobby floor at Cumberland Center IV, 3225 Cumberland Blvd., Atlanta, GA 30339, for the purpose of considering and acting upon the following matters: 1. To elect the seven directors listed in this proxy statement to Telular’s Board of Directors to serve until the next Annual Meeting of the Shareholders or until their successors have been duly elected and qualified. 2. To approve the Fourth Amended and Restated 2008 Employee Stock Incentive Plan and to increase the number of shares of common stock reserved for issuance under the plan by 600,000. 3. To approve the Fifth Amended and Restated Non-Employee Director Stock Incentive Plan and to increase the number of shares of common stock reserved for issuance under the plan by 50,000. 4. To approve, by a non-binding advisory vote, the executive compensation of our executive officers as disclosed in this proxy. 5. To ratify the appointment of Grant Thornton LLP as Telular’s independent registered public accountants for the fiscal year ending September30, 2013. 6. Such other business as may properly come before the Annual Meeting of Shareholders or any adjournment thereof. The matters set forth above are more fully described in the Proxy Statement accompanying this Notice of Annual Meeting of Shareholders. The Board of Directors has fixed the close of business on December 11, 2012, as the record date for the determination of shareholders entitled to notice of, and to vote at, the Annual Meeting of Shareholders or any adjournment thereof. A list of such shareholders will be available for inspection at Telular’s headquarters located at 311 South Wacker Drive, Suite 4300, Chicago, IL 60606 during ordinary business hours for the ten-day period prior to the Annual Meeting of Shareholders. By Order of the Board of Directors /s/ Betsy Bernard Chairperson of the Board Chicago, Illinois December 19, 2012 IMPORTANT: WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE SIGN, DATE COMPLETE AND PROMPTLY RETURN THE ENCLOSED PROXY IN THE ENVELOPE PROVIDED.YOU MAY REVOKE YOUR PROXY AT ANY TIME PRIOR TO VOTING BY FILING WITH THE SECRETARY OF THE COMPANY A WRITTEN NOTICE OF REVOCATION OR A DULY EXECUTED PROXY BEARING A LATER DATE, OR BY ATTENDING THE MEETING AND VOTING IN PERSON. TELULAR CORPORATION PROXY STATEMENT FOR 2013 ANNUAL MEETING OF SHAREHOLDERS The enclosed proxy is solicited by the Board of Directors of Telular Corporation, a Delaware corporation, for use at Telular’s Annual Meeting of Shareholders to be held on Tuesday, February 5, 2013, at 8:30 a.m. local time (the “Annual Meeting”), or at any adjournment thereof, for the purposes set forth in this Proxy Statement and the accompanying Notice of Annual Meeting of Shareholders (the “Notice”). The enclosed proxy, Proxy Statement and Notice will be made available to shareholders on or about December 19, 2012. The Annual Meeting will be held in the conference room located on the lobby floor at Cumberland Center IV, 3225 Cumberland Blvd., Atlanta, GA 30339. Telular’s principal executive offices are located at 311 South Wacker Drive, Suite 4300, Chicago, Illinois 60606. Telular’s telephone number at that address is (312) 379-8397. Mailing and Electronic Notice Mailing Telular will mail the enclosed proxy card, Proxy Statement, annual report and the Annual Report filed with the SEC on Form 10-K (“proxy materials”) to its shareholders of record on or about December 26, 2012.Shareholders of record will have the ability to vote electronically and view all proxy materials online at the www.proxyvote.com website.A consent form will also be included in the mailing for any shareholders of record who wish to elect to receive all materials over the Internet next year. Electronic Notice Pursuant to the rules promulgated by the SEC, Telular has elected to provide access to all of the proxy materials to its beneficial owners over the Internet.Accordingly, Telular will mail a Notice of Internet Availability of Proxy materials (“Notice of Internet Availability”) to its beneficial owners on December 26, 2012. On the date of mailing of the Notice of Internet Availability, all beneficial owners will have the ability to access all of the proxy materials at the www.proxyvote.com website.These proxy materials will be available free of charge.The Notice of Internet Availability will identify the date, time and location of the Annual Meeting; the matters to be acted upon at the meeting and the Board of Directors’ recommendation with regard to each matter; a toll-free number, an e-mail address and a website where beneficial owners can request a paper or e-mail copy of the proxy materials; and instructions on how to vote by internet or in person. Voting Rights and Solicitation of Proxies Telular’s Common Stock is the only class of security entitled to vote at the Annual Meeting. As of the close of business on December 11, 2012, 17,164,200 shares of Telular’s Common Stock were issued and outstanding. Each shareholder is entitled to one vote for each share of Common Stock held of record by such shareholder as of the close of business on December 11, 2012. Consequently, only shareholders of record at the close of business on December 11, 2012, are entitled to notice of, and to vote at, the Annual Meeting. All shares represented by valid proxies that are received prior to the Annual Meeting and are not subsequently revoked will be deemed present for quorum purposes and voted in accordance with the directions specified in the proxy. See Votes Required for a description of the treatment of proxies in which no directions are specified. Shares of Common Stock may not be voted cumulatively. All votes will be tabulated by the inspector of election appointed for the Annual Meeting, who will separately tabulate affirmative and negative votes, abstentions and broker non-votes. Revocability of Proxies Any shareholder who has executed and returned a proxy may revoke it at any time before the proxy is voted. The proxy may be revoked by filing with the Secretary of Telular at Telular’s principal executive office a written notice of revocation or a duly executed proxy bearing a later date, or by attending the meeting and voting in person. Attendance at the meeting will not, by itself, revoke a proxy. Quorum Telular’s bylaws provide that the holders of fifty percent (50%) of Telular’s Common Stock issued and outstandingand entitled to vote at the Annual Meeting, present in person or represented by proxy, shall constitute a quorum for the transaction of business at the Annual Meeting. Abstentions and broker non-votes will be counted as present for the purpose of determining the presence of a quorum. 2 Votes Required Election of Directors - Directors are elected by a plurality of the affirmative votes cast by those shares present in person, or represented by proxy, and entitled to vote at the Annual Meeting. The nominees for director receiving the highest number of affirmative votes will be elected. Abstentions and broker non-votes will not be counted toward a nominee's total. In the event that no directions are specified, valid proxies that are not revoked will be voted FOR the nominees identified in this Proxy Statement.Each of the nominees identified in this Proxy Statement has consented to being named in this Proxy Statement and to serve if elected. To the knowledge of Telular’s Board of Directors, as of the date of this Proxy Statement, no nominee intends to decline service as a director or will prove unable to serve as a director.The Board of Directors recommends that shareholders vote FOR the election of each director. All other matters - All other matters require for approval the affirmative vote of a majority of those shares present in person, or represented by proxy, and entitled to vote at the Annual Meeting.Abstentions will be counted as votes against approval.Broker non-votes will be counted as neither votes for nor votes against approval. Solicitation Telular will bear the entire cost of solicitation of proxies including preparation, assembly, printing and mailing of this Proxy Statement, the Notice of Internet Availability, the proxy and any additional soliciting material furnished to shareholders. Soliciting material will be furnished to brokerage houses, fiduciaries, and custodians for forwarding to beneficial owners. Telular may reimburse such persons for their costs in forwarding the soliciting material. Directors, officers, employees or agents of Telular may supplement the original solicitation of proxies by mail through solicitation by telephone or other means. No additional compensation will be paid to these individuals for any such services. Telular may also employ a proxy solicitation service for a fee, if necessary. Dissenters Rights There are no rights of appraisal or similar dissenter’s rights to any matter to be acted upon pursuant to this proxy statement. 3 PROPOSAL 1 ELECTION OF DIRECTORS Telular’s Board of Directors will consist of seven directors to be elected at the Annual Meeting to hold office until the next Annual Meeting of Shareholders or until their successors have been duly elected and qualified. All nominees are currently members of Telular’s Board of Directors as of the meeting date. The Board of Directors believes that each nominee possesses the qualifications, knowledge, education, skills and character necessary for continued service on the Board of Directors.Due to their knowledge of Telular and our industry, and by virtue of their past service on the Board of Directors, each nominee is familiar with our operations and industry.For example, Messrs. Barker and Clucas have served on our board for at least eight years. In addition, due to their business backgrounds, each of the director nominees is familiar with the duties and responsibilities of serving as a director of a public company in our industry. For example, Messrs. Barker, Beatty, McCarthy and Ms. Bernard have extensive experience in the telecommunications and technology industries through their executive positions at companies such as Interlink Electronics, Focal Communications Corporation, General Electric and AT&T, respectively. Additionally, the nominees are experienced with the governance requirements applicable to publicly traded companies. For example, Mr. Barker was President of Saville Systems, Mr. Beatty was co-founder and the Chief Financial Officer (“CFO”) of Focal Communications Corporation, Ms. Bernard was President of AT&T, and Mr. McCarthy served as Executive Vice President of Technology and Business Strategy at General Electric, all of which are public companies. Mr. Handy has had significant experience in transportation and logistics as Director of Operation and Logistics for the United States Transportation Command and as Vice Chairman of American Shipping and Logistics Group, Inc. In addition to those experiences, Mr. Clucas was an Audit & Business Advisory Partner for Arthur Andersen LLP and Mr. Jacobowitz is a Managing Director with Robotti & Company. In each of those capacities, Messrs. Clucas and Jacobowitz were or are extensively involved in managing or evaluating the operations of public companies.As a result of such experiences and backgrounds, the Board of Directors believes that each nominee is qualified to serve on the Board of Directors and, if elected, will be capable of participating in a meaningful way in fulfilling the Board of Directors function of overseeing our operations The nominees, and certain information about them as of December 11, 2012, are set forth below. Lawrence S. Barker, age 60, joined Telular’s Board in 2004. He is the Chairman of the Nominating and Governance Committee and also serves on the Audit Committee. Mr. Barker has served as President and CEO for several technology companies over the past 15 years.As President of Saville Systems and the ADC Software Group from December 1997 to April 2003, he led a group of 2000 employees and was responsible for a profitable organization with annual revenues exceeding $250 million serving global telecommunication companies. As Chairman and CEO of Visual Networks from April 2003 to April 2006, Mr. Barker led a NASDAQ listed company to 57% growth over his tenure, a return to profitability, achieved Sarbanes-Oxley compliance, and led a subsequent sale of the company to Danaher. From December 2007 to March 2010, Mr. Barker served as CEO of Aptela, a private telecommunication company where he directed the company to successive years of increased revenue, achieving Deloitte’s national “FAST Fifty” recognition for growth. In addition to leading and being responsible for the financial management of these organizations, Mr. Barker has executive level experience in sales and marketing management, product management, small business e-commerce, call and customer care centers, software development, strategy, and mergers and acquisitions. Mr. Barker is a graduate of Augustana College in Rock Island, Illinois and serves as a member of its Board of Trustees. Mr. Barker has served as a Director at Interlink Electronics, a public company, where he was on the Audit and Compensation Committees and chaired its Nominating and Governance Committee. Joseph A. Beatty, age 49, has served as President and Chief Executive officer (“CEO”) of Telular since January 1, 2008.Prior to that, he was Executive Vice President since April 2007 and CFO and Secretary since May 2007. From June 2003 until June 2006 he was President and CEO of Concourse Communications Group, a privately-held developer and operator of distributed antenna systems and airport Wi-Fi networks.In June 2006, Concourse was sold to Boingo Wireless.From March 2001 until June 2003, Mr. Beatty worked with private equity firm Cardinal Growth L.P. on various acquisition projects and also acted as part-time, Interim CFO for Novaxess B.V., a privately-held telecom services provider based in the Netherlands.From November 1996 until February 2001, Mr. Beatty was a co-founder and the CFO of Focal Communications Corporation, a publicly-held telecom services provider. At the time of Mr. Beatty’s departure from Focal, the company had annualized revenue of $240 million and a market capitalization of approximately $780 million.Earlier in his career, Mr. Beatty was a securities analyst and also held numerous technical management positions for a local telecom services provider. Mr. Beatty earned a bachelor’s degree in electrical engineering from the University of Illinois and an MBA from the University of Chicago’s Booth School of Business.He is also a Chartered Financial Analyst. 4 Mr. Beatty is a former Chairman of, and continues to serve on the board of trustees of Edward Health Services Corporation, a not-for-profit healthcare provider located in Naperville, Illinois, with approximately $500 million in annual net revenue.He is also a director of EHSC Cayman Segregated Portfolio, its captive insurance subsidiary, domiciled in the Cayman Islands. Betsy Bernard, age 57, has served as director of Telular since July 30, 2007.She currently serves as the non-executive Chairperson of the Board, and she also currently serves on the Compensation Committee. Ms. Bernard was President of AT&T from October 2002 until December 2003 where she led more than 50,000 employees with AT&T Business, then a nearly $27 billion organization serving four million business customers.She was CEO at AT&T Consumer from 2001 until 2002, which served about 40 million consumers and contributed $11.5 billion to AT&T’s normalized revenue in 2002.Previously, she was head of the consumer and small-business division as Executive Vice President – National Mass Markets at Qwest Communications from 2000 until 2001 and responsible for all retail markets at U S West as Executive Vice President – Retail from 1998 until 2000.In addition to leading and being responsible for financial management of these organizations, Ms. Bernard has executive-level experience in brand management, marketing to individuals and small businesses, sales, customer care, operations, product management, electronic commerce, and acquisitions. She earned her bachelor’s degree from St. Lawrence University, a master’s degree in business administration from Fairleigh Dickinson University, and an M.A. from Stanford University in the Sloan Fellow Program. Ms. Bernard is also a director of two other public companies: Principal Financial Group and Zimmer Group.She was also a director of the following other public companies at times during the past five years: BearingPoint, United Technologies Corporation and URS Corporation. Brian J. Clucas, age 54, has served as a director of Telular since October 2003. He has been the Chairman of the Audit Committee since joining the Telular Board of Directors, and has been a member of the Nominating and Governance Committee since it was formed in 2008. Mr. Clucas is Vice President, Audit Services for Illinois Tool Works Inc., a position he has held since May 2002.He leads a group of about 50 professionals located in the U.S., the U.K., Hong Kong and Brazil. In this role he oversees operational audits, financial due diligence, and forensic investigations, as well as other duties.From September 1994 to April 2002, Mr. Clucas was an Audit & Business Advisory Partner for Arthur Andersen LLP. Prior to that, Mr. Clucas held a variety of positions with Arthur Andersen LLP for the preceding 14 years. During his tenure at Arthur Andersen LLP he performed audits of multi-national manufacturing companies, led and participated in due diligence engagements and performed special investigations for his clients.As a partner he was also a member of Arthur Andersen LLP’s Quality & Risk Management Group. He earned a bachelor’s degree in business administration from Loyola University Chicago and is a Certified Public Accountant. John W. Handy, age 68, has served as a director of Telular since May 1, 2012.Mr. Handy currently serves on the Compensation Committee and the Nominating and Governance Committee. From May of 2012 to the present,Mr. Handy served as President and Chief Operating Officer of Fidelio, Inc. which is a ship management, leasing and chartering company. In September 2010, Mr. Handybecame the Vice Chairman of the Board of Directors of the American Shipping and Logistics Group and remains in that position today. From January 2006 to January 2009, he was the Executive Vice president of Horizon Lines, Inc., which is a ship operating company based in Charlotte, North Carolina.Mr. Handy retired from the United States Air Force in October 2005, as a General,after serving nearly 39 years in a wide variety of command and executive level responsibilities, most recently as Commander, U.S. Transportation Command, and Commander, Air Mobility Command, based at Scott Air Force Base in Illinois, from October 2001 until his retirement. Shortly thereafter, he formed his own consulting business, Jhandy Consulting LLC, which he continues to manage at present Mr.Handy earned a bachelor’s degree from Methodist University where he currently serves as a trustee. He also holds a master’s degree in Systems Managementfrom the University of Southern California. Jeffrey Jacobowitz, age 43, has served as director since February 2009.He is a member of the Audit and Nominating and Governance Committees. Mr. Jacobowitz is the founder, managing member and portfolio manager of Simcoe Capital Management, LLC, an investment management firm formed in February 2003.Mr. Jacobowitz is also a Managing Director with Robotti & Company LLC, an investment research firm.From November 1999 until May 2002, Mr. Jacobowitz was a research analyst with Naples, Florida based Private Capital Management, an investment management firm.From October 1996 until November 1999, Mr. Jacobowitz was a research analyst with Robotti & Company, LLC.Prior to 1996, Mr. Jacobowitz was a Senior Accountant with Deloitte & Touche LLP. 5 Mr. Jacobowitz is a graduate of the University of Maryland (UMBC) and is a Certified Public Accountant. M. Brian McCarthy, age 60, has served as a director of Telular since July 30, 2007 and became Chair of the Compensation Committee in February 2009.He also currently serves on the Audit Committee. Mr. McCarthy is an investor in several technology start-ups and since 2008 has been Chairman and a management member of Trax Technologies, Inc. From March 2008 to June 2008, Mr. McCarthy served as Chairman and later Executive Chairman, of 180 Connect Inc. Before that, he served as Executive Vice President of Technology and Business Strategy at General Electric and as President, Enterprise Systems Division of GE.Mr. McCarthy also served as CEO, Americas at Interlogix, Inc. for 6 years prior to its acquisition by General Electric in 2002.Prior to Interlogix, Mr. McCarthy was Senior Executive Vice President for ADT Security Systems, a world leader in commercial and residential security monitoring, where for over 15 years he held progressively senior positions including Division President, Chief Marketing Officer, Chief Strategy Officer, and Vice President of Engineering, Manufacturing and Technology. Mr. McCarthy earned a bachelor’s degree from Queen’s University and a master’s degree from Waterloo Graduate School of Engineering.He is also an adjunct professor of international business at the WP Carey School of Business at Arizona State University. Mr. McCarthy also currently serves as a director for Trax Technologies, Inc., InterAct911 Corp., SilkRoad Technology, Inc., and iControl Networks. There are no family relationships among any officers and directors of Telular. Board Committees and Meetings The Board of Directors has a standing Audit Committee, Compensation Committee and Nominating and Governance Committee. Audit Committee The Audit Committee assists the Board of Directors in fulfilling its oversight responsibilities concerning Telular’s financial reporting process and system of internal controls.It also facilitates communication among the Audit Committee, the Board of Directors, the outside auditors and Telular’s management.The Board of Directors certifies that it has adopted a written charter for the Audit Committee. The Audit Committee reviews and reassesses the adequacy of the charter on an annual basis. The charter outlines the various duties and responsibilities of the Audit Committee and is available on Telular’s website at www.telular.com.The Audit Committee currently consists of Mr. Clucas, Committee Chairman, Mr. Barker, Mr. Jacobowitz and Mr. McCarthy, each of whom qualifies as an independent director, as that term is used in Exchange Act Rule 10A-3(b)(1) and in the NASDAQ listing standards. The Audit Committee met five times during the fiscal year ended September 30, 2012.The Board of Directors has determined that Telular has at least one financial expert (Mr. Clucas), as defined by Item 407(d)(5) of Regulation S-K, serving on its Audit Committee. Telular certifies that it has, and will continue to have, at least one Audit Committee member who has past employment experience in finance or accounting, requisite professional certification in accounting, or comparable experience or background that evidences financial sophistication. Compensation Committee The Compensation Committee is responsible for establishing the compensation policy and specific compensation plans for the executive officers and directors of Telular.This responsibility includes establishing performance targets and assessing the achievement of targets for incentive compensation. The Board of Directors certifies that it has adopted a written charter for the Compensation Committee and the Compensation Committee has reviewed and assessed the adequacy of the charter. The charter is available on Telular’s website at www.telular.com.The Compensation Committee utilizes compensation survey data from outside sources to determine appropriate compensation for Telular executives.Management plays no role in the decision making process for CEO compensation.The Compensation Committee has the sole authority to retain, at our expense, and terminate, any compensation consultant. Towers Watsonwas retained by the Compensation Committee and helped the Compensation Committee assess the appropriateness of the CEO’s recommendations for executive compensation to be paid to other executive officers during the most recently completed fiscal year. The Towers Watson firm does not provide any other services to Telular, and this independence was an important factor in the Compensation Committee’s selection of the Towers Watson firm. With respect to employees other than executive officers, the Compensation Committee reviews and approves management recommendations concerning employee stock options or other equity grants, and bonuses.The Committee has delegated authority to management to grant equity awards with a value of up to $25,000 to new employees, subject to notification of such grants at the next Compensation Committee meeting.The Compensation Committee currently consists of Mr. McCarthy, Committee Chairman, Ms. Bernard, and Mr. Handy, each of whom is an independent director as defined in the NASDAQ listing standards. The Compensation Committee met three times during the fiscal year ended September 30, 2012. 6 Nominating and Governance Committee The Nominating and Governance Committee identifies and recommends qualified individuals to become members of Telular’s Board of Directors when vacancies occur or if additional board expertise is required. In addition, the Nominating and Governance Committee oversees the major governance policies of Telular and evaluates the effectiveness of director and Board of Directors performance.The Board of Directors certifies that it has adopted a written charter for the Nominating and Governance Committee and that the Nominating and Governance Committee reviews and assesses the adequacy of the charter annually.The Board of Directors has also established Corporate Governance Guidelines to demonstrate how Telular views the importance and scope of corporate governance.Both the charter and the Corporate Governance Guidelines are available on Telular’s website at www.telular.com. In assessing potential director nominees, the committee will consider individuals who have demonstrated exceptional ability and judgment and who will be most effective, in conjunction with the other nominees and board members, in collectively serving the long-term interests of the stockholders.The Nominating and Governance Committee also will consider any potential conflicts of interest.All director nominees must possess a reputation for the highest personal and professional ethics, integrity and values.In addition, nominees must also be willing to devote sufficient time and effort in carrying out their duties and responsibilities effectively and should be committed to serving on the Board of Directors for an extended period of time.The Nominating and Governance Committee evaluates director nominations provided by current directors on the same basis as those provided by shareholders. The Committee identifies potential nominees by first determining those skills that are desirable in a new director such that the full Board of Directors has a complete representation of key oversight skills. Once a target profile is created for the new director, existing directors compare it against the network of contacts they possess and, if insufficient candidates are identified, a search firm may be hired to source appropriate director candidates. The Nominating and Governance Committee recommends nominees to the Board of Directors each year for election as director at the annual meeting of stockholders.The members of the Nominating and Governance Committee are Mr. Barker, Committee Chairman, Mr. Clucas, Mr. Jacobowitz and Mr. Handy.Each of the members of the Nominating and Governance Committee is an independent director as that term is used in the NASDAQ listing standards.The Nominating and Governance Committee met three times during the fiscal year ended September 30, 2012. Telular does not have a standalone policy for the consideration of diversity in identifying nominees for director.However, our Nominating and Governance Committee strives to achieve diversity in perspective, background and experience in the Board of Directors as a whole when identifying and selecting nominees for the Board of Directors.On an annual basis, the Board assesses whether the mix of Board members is appropriate for Telular. Shareholder Nominations to the Board of Directors The Nominating and Governance Committee will consider persons recommended by shareholders in selecting nominees for election to the Board of Directors. Shareholders who wish to suggest qualified candidates should write to: Telular Corporation, 311 S. Wacker Drive, Suite 4300, Chicago, IL 60606, Attention: Lawrence S. Barker, Nominating and Governance Committee Chairman.All recommendations should state in detail the qualification of such persons for consideration by the independent directors and should be accompanied by an indication of the person’s willingness to serve. Board Meetings and Attendance During the fiscal year ended September 30, 2012, the Board of Directors held 17 meetings. Five of the six incumbent members of the Board of Directors attended at least 75% of the aggregate of (i) the total number of meetings of the Board of Directors held during the period during which he or she was a director, and (ii) the total number of meetings held by all Committees of the Board of Directors on which he or she served during the period that he or she was a committee member.Mr. Handy was unable to attend four out of seven special meetings held subsequent to his appointment due to prior commitments, but he did attend 100% of all regularly scheduled Board and committee meetings since joining the Board.Each member of the Board of Directors attended last year’s Annual Meeting of Shareholders, except for Mr. Handy, who was appointed to the Board of Directors subsequent to the Annual Meeting of Shareholders on May 1, 2012. Telular policy requires all of the current directors to make a best effort to attend the next Annual Meeting of Shareholders on February 5, 2013. Leadership Structure of the Board We separate the roles of CEO and Chairperson of the Board in recognition of the difference between the two roles.Our CEO is responsible for setting our strategic priorities, in collaboration with the Board of Directors, representing Telular at public functions and focusing on the development and execution of our strategies on a day-to-day basis.He is also responsible for our ongoing leadership and performance.The Chairperson of the Board provides guidance to the CEO and sets the agenda for Board meetings and presides over meetings of the full Board, which is responsible for evaluating the performance of the CEO and our other executive officers.The Chairperson of the Board focuses on Board of Directors oversight responsibilities, strategic planning and mentoring company officers. 7 Risk Oversight Our Board of Directors, as a whole, is ultimately responsible for the oversight of our risk management systems and processes.The Board of Directors uses its Committees to assist in its risk oversight function as follows: · The Audit Committee has responsibility for overseeing our financial controls and compliance activities and overseeing management’s processes of identifying and quantifying the material risks facing Telular. The Audit Committee regularly meets privately with representatives from Telular’s independent registered public accounting firm and Telular’s CFO. · Our Compensation Committee is responsible for oversight of risk associated with our compensation plans. · Our Nominating and Governance Committee is responsible for oversight of board processes and corporate governance related risks. Our Board of Directors maintains overall responsibility for oversight regarding the work of its various Committees by receiving regular reports from the Committee Chairs of the work the Committees have performed. In addition, discussions about Telular’s strategic plan, consolidated business results, capital structure, merger and acquisition-related activities and other business discussed with the Board of Directors include a discussion of the risks associated with the particular item under consideration. We believe that this risk oversight structure reinforces the validity of the separation of the Chairperson of the Board and the CEO positions in that it allows the Board of Directors to remain independent of the day-to-day risk management implemented by the CEO of Telular. Shareholder Communications to the Board Telular has a process in place to immediately forward all communications it receives that are addressed to its Board of Directors to its Chairperson (currently Ms. Bernard), who then distributes such communications to the other directors.Shareholders who wish to communicate with the Board of Directors may do so by mailing communications to Telular Corporation, 311 S. Wacker Drive, Suite 4300, Chicago, IL60606, Attn: Ms. Betsy Bernard. Director Independence The Board of Directors has determined that during fiscal year 2012, Mr. Barker, Ms. Bernard, Mr. Clucas, Mr. Ford, Mr. Handy, Mr. Jacobowitz and Mr. McCarthy were independent as defined in Rule 5605(a)(2) of the NASDAQ listing standards (each, an “Independent Director”).Furthermore, Mr. Clucas, Mr. Barker, Mr. Jacobowitz and Mr. McCarthy were determined to be independent as defined in Exchange Act Rule 10A-3(b)(1), in relation to their service on the Audit Committee. Mr. Beatty is an employee of Telular and is therefore not an Independent Director. Director Compensation Non-employee directors of Telular were compensated during fiscal 2012 for their service in the form of an annual cash retainer fee ($22,500), and cash meeting fees ($500, if participating by teleconference, and $1,000, if participating in person).For fiscal year 2012, the base equity component of director compensation was made in the form of restricted stock units (“RSU’s”) as approved by the Compensation Committee and issued on January 31, 2012.The value of the base equity award for fiscal 2012 was $40,000 for each non-employee director, with an incremental value of $5,000 for each of the Committee Chairs, and an incremental $10,000 for the Chairperson of the Board. Additionally, each time Telular pays a dividend, each RSU is credited with a dividend equivalent unit (“DEU”). The number of DEU’s credited to the holders of RSU’s is based upon the number of RSU’s multiplied by the per share dividend rate divided by the average of the high and low of Telular’s common stock on the dividend payment date. All directors are reimbursed for reasonable expenses incurred in connection with their service such as travel costs to and from Board of Directors meetings. Directors of Telular who are employees of Telular did not receive an annual cash retainer or any meeting fees, for serving on the Board of Directors.Mr. Beatty is a director and employee of Telular as of the meeting date and therefore, neither received, nor will receive, additional compensation for his service as a director. 8 The following table and footnotes provide information regarding the compensation paid to the non-employee members of the Board of Directors in fiscal year 2012. Name Annual Retainer Fee Meeting Fees Stock Awards (3) Option Awards (4) All Other Compensation Total Lawrence S. Barker $ $ $ $
